Parker, J. (concurring). — I concur in the result. The fifth subdivision of section 664, C. L. 1897, while it contains an exceedingly broad grant of power in that it authorizes the board of county commissioners to represent, the county and have the management of its interests in-all cases where no other provision is añade by law, I think there is another provision made by law, at least potentially, by section 1 of article 10 of the Constitution. It is true that the constitutional provision is inert, by reason of the failure of legislative action, but it contains a clear declaration that compensation to public officers must come through the legislative department, and not from any other source. If it is true that a public officer is required to perform the duties of his office without eompensatiooa, and without assistance, in the absence of some constitutional or statutory provision to the contrary, then the payment of clerk hire and for deputies is a payment to the officer’s “own use,” within the meaning of the section of the Constitution. It is a payment for services which the officer otherwise would have to pay for himself. In this connection it is to be observed that there is much to be said in extenuation, if not justification, of the action of boards of county commissioners throughout the state in advancing anoney to county officers, so that the business of the government could be carried on, and the revenues of the state collected. But it will not do lo intrust to any board or officers the discretion to disburse the public money for official services to the officers of the state or the counties. Such compensation must ordinarily be fixed by law.